Brady, J.
concur in this, but reluctantly, inasmuch, as *128the complainant witness was not only seriously contradicted, but inconsistent and contradicted herself on important subjects.
Note.—To render the silence of a party accused, evidence against him, it must be shown that heard the accusation. People v. Holfelden, 5 N. Y. Crim. infra. The reception against exception of incompetent evidence is not error calling for reversal where substantially the same evidence has been given without objection. People v. Buddensieck, 4 N. Y. Crim. 220, affirmed 5 N. Y. Crim, 69.